Citation Nr: 1456230	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for hepatitis B.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hepatitis B that is related to service.  He specifically maintains that he was treated for hepatitis during his period of service.  

The Veteran's service treatment records indicate that he was treated for infectious hepatitis during service.  An November 1968 hospital narrative summary indicated that the Veteran had been in the Republic of Vietnam for about seven months and that he was doing well until the last week of September 1968, when he suffered from anorexia, nausea, a distaste for cigarettes, and became jaundiced.  The examiner stated that the Veteran was hospitalized in the first week of October 1968 and that hepatitis was diagnosed at that time.  It was noted that, unfortunately, the old records had been lost.  The examiner indicated that at the time of the Veteran's admission to the present facility, he was feeling better, his stools had become darker, and his urine was clearing.  The examiner reported that the Veteran had no history of liver disease or exposure to hepatotoxins.  The diagnosis was infectious hepatitis, treated, improved.  A November 1968 clinical record cover sheet related a diagnosis of infectious hepatitis, treated, improved, line of duty.  

On a medical history form at the time of the Veteran's April 1969 separation examination, he checked that he did not have jaundice.  He reported that he had hepatitis from September 1968 to November 1968 when he was stationed and Vietnam and Japan.  The reviewing examiner indicated that the Veteran was hospitalized from September 1968 to December 1968 with hepatitis.  It was noted that the Veteran's liver function tests were normal when they were last checked.  The objective April 1969 separation examination report indicated that the Veteran was hospitalized form October 1968 to December 1968 with hepatitis, and that he was told that all laboratory studies were normal on his discharge from the hospital.  It was noted that there were no complications or recurrences and that there was an acute episode in October 1968, with the remainder on convalescent leave.  

Post-service VA treatment records show treatment for multiple disorders and include references to hepatitis.  For example, a July 2007 VA treatment entry noted that the Veteran was possibly positive for hepatitis A while in Vietnam.  The diagnoses referred to other disorders.  

A September 2010 VA treatment entry noted that the Veteran reported that he had hepatitis B during his period of service.  He stated that he was jaundiced and that it resolved.  The examiner reported that the Veteran was told that a chronic hepatitis panel would be checked.  The assessment included possible hepatitis B.  The examiner stated that laboratory results would be checked and that there would be a follow-up.  

A subsequent September 2010 VA treatment entry noted that an appointment was made to discuss the laboratory reports.  The examiner reported that the Veteran was hepatitis C negative, and that he was likely exposed to hepatitis B in the past, with the surface antigen negative.  The examiner indicated that the Veteran was likely immune to future exposure to hepatitis B due to a past infection or previous vaccination.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims file, as to his claim for service connection for hepatitis B.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hepatitis B since September 2010.  Obtain copies of the related medical records which are not already in the claims folder (to include any VA treatment records, with laboratory reports, from the Mansfield, Ohio VA Outpatient Clinic).  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hepatitis B.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must be sure to illicit from the Veteran and from a review of the claims file, an accounting of all risk factors the Veteran may have had for contracting hepatitis B.  All tests deemed necessary should be conducted, particularly any that will show whether the Veteran has hepatitis and what kind of hepatitis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed hepatitis B is related to or had its onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for infectious hepatitis during service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

